Citation Nr: 0116544	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  97-33 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1968 to 
July 1970.  Service in the Republic of Vietnam is indicated.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for PTSD.  

This case was previously before the Board in July 1998, at 
which time it was remanded for additional development.  After 
readjudicating the veteran's claim service connection for 
PTSD, and with consideration given to the additional 
development, the RO issued a January 2001 determination which 
continued the previous denial of the veteran's claim.  The 
claim is now before the Board for further appellate 
consideration.  

As a preliminary matter, the Board finds that the RO has 
complied with the directives of the July 1998 remand.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran's claim of service connection for PTSD was 
initially denied by the RO by January 1997 decision.  In the 
same decision, service connection was also denied for hearing 
loss, tinnitus, and scars.  By October 1997 decision, service 
connection was denied for depression and alcohol dependence, 
both claimed secondary to PTSD.  The record reflects that the 
veteran has not submitted a notice of disagreement with the 
decisions regarding the denial of service connection for 
hearing loss, tinnitus, scars, or depression and alcohol 
dependence secondary to PTSD.  A claimant's timely filed 
notice of disagreement initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  As the veteran has not addressed the issues of 
service connection for hearing loss, tinnitus, scars, or 
depression and alcohol dependence secondary to PTSD in either 
a notice of disagreement or in any other communication 
received since the January and October 1997 decisions, the 
issues of entitlement to service connection for same are not 
now before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(2000).  

In March 2000, the veteran's attorney submitted additional 
evidence consisting of written argument sent directly to the 
Board, and waived in writing the veteran's right to have this 
evidence reviewed by the agency of local jurisdiction prior 
to review by the Board.  See 38 C.F.R. § 20.1304(c) (2000).  
The waiver is valid, and the Board may proceed, reviewing all 
of the evidence of record.


FINDINGS OF FACT

The veteran has PTSD which is causally linked to in-service 
strssors.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed his application for disability compensation 
in August 1996.  The service personnel records reflect that 
he served in Vietnam, his military occupational specialty was 
Bulk Fuel Man, he served in the 7th Separate Bulk Fuel 
Company between August 1969 and March 1970, and from August 
1969 to July 1970, his company "[p]articipated in operations 
against hostile forces in Da Nang, RVN."  The DD Form 214 
shows that he received, among other decorations, the Vietnam 
Campaign Medal with Device, the Vietnam Service Medal with 
one Star, and the Republic of Vietnam Cross of Gallantry with 
Palm and frame.  

Essentially, the veteran contends he is entitled to service 
connection for PTSD on account of stressors he endured during 
his service in Vietnam.  He has reported the following in-
service traumatic events:  1) he assisted in stacking body 
bags containing the remains of American soldiers (he reported 
that this stressor is not reflected in the service records 
because he performed that duty immediately on arriving in 
Vietnam, while he was still at "reception"); 2) he 
witnessed a helicopter crash in late 1969, and assisted in 
retrieving the bodies of individuals who died in the crash; 
3) he had four close friends who were either killed or 
wounded in Vietnam; 4) he witnessed a wounded serviceman 
receive medical treatment while in severe pain; 5) he 
witnessed the aftermath of an explosion that killed a 
Vietnamese boy who was riding a bicycle; and 6) he endured 
rocket, mortar, and sniper attacks on a sporadic basis.

Of record is an April 1992 psychological assessment performed 
by a VA physician and a psychology intern.  The assessment 
reflects the veteran's description of frequent spells of 
"flying off the handle for no good reason," feelings of 
depression, and sleeping up to 12 hours daily.  He claimed 
that he had suicidal thoughts, but had no plan or real 
intention of acting on the thoughts.  The examiners found 
that the veteran appeared to be a very lonely, angry, and 
frustrated.  He experienced frequent intrusions of angry and 
paranoid thoughts.  The examiners opined that a borderline 
personality organization was suggested.  It was further noted 
that the level of the veteran's current distress suggested 
that he could benefit from supportive contacts, and 
appropriate topics included his feelings about significant 
losses, his anger toward others, and general, unprocessed 
feelings stemming from his service in Vietnam.

VA outpatient records dated between April 1992 and November 
1996 reflect diagnosis and treatment of major depression and 
PTSD.  Notations in those records refer to his PTSD as 
secondary to his experiences in Vietnam.

A May 1996 VA intake report indicates the veteran's 
complaints of anxiety, depression, inability to control rage, 
dreams of war, and flashbacks.  He reported that he was 
easily startled by unexpected sounds, and he was irritable 
and socially isolated.  He tended to "bottle things up," 
and would "explode" at the slightest provocation.  The 
veteran described frequent dreams of war and war-related 
experiences.  He again described suicidal thoughts, and 
stated that at times he was angry enough to kill others, but 
those thoughts were aimed at no particular individual and he 
had no plan to pursue the thoughts.  He told the examiner 
that he saw "little actual action," and was never "in the 
bush."  He stated that although he did not participate as a 
ground troop (about which he reported feelings of guilt), he 
suffered stress from continually working around highly 
explosive fuel sites, which he described as prime targets for 
the enemy's rocket and mortar attacks.  

The veteran also recounted the episode of  witnessing a 
helicopter flying erratically, and watched as it crashed into 
a village after losing its propeller.  The veteran reported 
that he and another individual ran to the burning wreckage 
and pulled two gunners out.  Other individuals pulled the 
pilot and copilot from the wreckage, and the veteran 
remembered that the pilot's flight jacket was smoldering.  He 
remembered seeing heat rising off other dead bodies.  He 
reported that he had trouble extracting one victim from the 
wreckage, whom he thought was still alive because his eyes 
were still open, and yelled at that victim to help assist 
himself in getting out.  The veteran reported that he was 
told the victim was dead, and that was when he first learned 
that people could die with their eyes open.  He stated that a 
"flying crane" lifted the debris from the crash site, and 
he then saw that a Vietnamese family and another serviceman 
had been crushed beneath the wreckage.

The veteran described the stressful incident in which he was 
riding in a truck when a young Vietnamese child rode by on a 
bicycle.  He then came upon an explosion site where he found 
the body parts of the child and three servicemen.  He stated 
that he assumed the child was either carrying an explosive on 
his body or had hit a land mine.  He also reported that he 
witnessed an airbase at Da Nang get hit numerous times by 
mortar fire, and wondered "when he was next."  The veteran 
described that he began dreaming before he left Vietnam; the 
dreams were frequent and included being shot, blown up by 
enemy fire, or being burned.

On a VA mental health clinical assessment in June 1996, the 
veteran reported that he began having recurrent nightmares 
involving combat in 1992, and began suffering from depression 
at that time.  He described intrusive thoughts of Vietnam, 
and avoided thoughts that evoked memories of his service.  He 
recalled the in-service stressor involving the helicopter 
crash with the same detail he had in prior examinations.  He 
stated that his base frequently came under rocket and mortar 
fire, although most landed around the helicopters and planes.  
He reported that it was extremely stressful for him to work 
around the highly explosive fuel.  The Axis I diagnosis 
included, in pertinent part, PTSD and major depression.  The 
Axis IV diagnoses (psychosocial and environmental stressors) 
were conflicts with his daughter and son-in-law, employment 
dysfunction, and experiences in Vietnam leading to PTSD.  The 
Global Assessment of Functioning (GAF) score was 50, and 55 
was the highest GAF score noted over the prior year.

The veteran underwent VA examination for post-traumatic 
stress disorder in December 1996.  He reported that he 
continued to be bothered by memories of traumatic events 
which occurred in Vietnam.  He again recalled the helicopter 
crash in essentially the same detail as he had before.  When 
describing the incident involving the Vietnamese child on a 
bicycle, the examiner wrote that the "body parts all over . 
. . [were] from the child presumably hitting a mine."  The 
VA physician reported that the veteran had become homicidal 
toward his daughter and her husband, and was suicidal and 
homicidal on a daily basis.  The VA physician reported that 
Axis I diagnosis included chronic and severe PTSD, major 
depression with history of psychotic features, and alcohol 
dependence in remission.  An Axis IV diagnosis of 
psychosocial and environmental stressors were conflict with 
daughter and son-in-law, unemployability, chronic illness in 
self, and chronic re-experiencing of traumatic events which 
occurred in Vietnam.  The GAF score was 40, with the highest 
GAF score over the prior year indicated as 50.  

In concluding the December 1996 examination report, the 
physician opined that the events the veteran experienced in 
the war zone were events that were outside the range of usual 
human experience and would be markedly distressing to most 
anyone.  It was reported that the traumatic events were re-
experienced in recurrent and intrusive distressing 
recollections and dreams of the events, with variable 
nightmares.  The veteran had flashbacks during which he could 
smell burning flesh, and he had intense psychological 
distress at the exposure to events that symbolized and 
resembled aspects of the in-service traumatic events.  The 
physician reported that the veteran had persistent avoidance 
of stimuli associated with the in-service trauma.  He 
experienced a numbing of general responsiveness, evidenced 
by:  1) efforts to avoid thoughts and feelings associated 
with the trauma; 2) efforts to avoid activities or situation 
that arouse recollections of the trauma; 3) inability to 
recall important aspects of the trauma such as even the men 
with whom he served; and 4) feelings of detachment an 
estrangement from others, with a restricted range of affect.  
He also had persistent symptoms of increased arousal that 
were not present before the in-service trauma, indicated by 
irritability and anger outbursts, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  As an 
example, the physician reported that when a helicopter flies 
overhead, the veteran's heart rate increases and he gets 
shaky.  If he see a helicopter while driving, he sometimes 
pulls to the side of the road and stare at it, believing it 
might crash.  

In a written statement submitted in January 1997, the veteran 
described another in-service traumatic event that occurred 
when he accompanied a service buddy to a hospital at "China 
Beach," where they witnessed a wounded man who was screaming 
as physicians treated a severe right knee wound.  
The veteran submitted an undated statement from G. B., 
apparently a service buddy, wherein G. B. reported that he 
entered Vietnam in 1968, and in 1969 he heard that a 
helicopter had crashed in Da Nang and that all crewmembers 
on-board had been killed.

The veteran was hospitalized from June through September 1997 
for treatment in an VA inpatient PTSD unit.  Examinations 
during his hospitalization reflect his recollections of the 
details surrounding the in-service stressors.  A VA physician 
reported that the veteran continued to have symptoms of PTSD, 
including nightmares, daily intrusive recollections of the 
in-service traumatic events, and flashbacks during which he 
can smell burning flesh.  He continued to have problems with 
hypervigilance, anger and irritability, poor sleep, poor 
concentration, and increased startle response.  The physician 
reported an Axis I diagnosis, in pertinent part, of chronic 
and severe PTSD, and major depression.  It was noted under 
Axis IV that combat experience in Vietnam lead to PTSD.  The 
GAF score was 35, with the highest score over the prior year 
indicated as 40.  

As noted, this case was previously before the Board in July 
1998, and was remanded for additional development.  
Specifically, the remand directed the RO to obtain from the 
veteran, if possible, additional details concerning the 
reported in-service stressors, and information from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and the Marine Corps Historical Center (USMCHC), that might 
be pertinent to the veteran's claim.

The USASCRUR responded to the RO's request for records by 
reporting that, generally, the information surrounding the 
alleged in-service stressors was insufficient for the purpose 
of conducting a meaningful search for records, inasmuch as it 
lacked the requisite specificity regarding combat incidents.

The USMCHC responded to the RO's request for records by 
forwarding service department records, including Command 
Chronologies of 7th Separate Bulk Fuel Company for the period 
between August 1969 and March 1970.  The service personnel 
records show that the veteran served in the 7th Separate Bulk 
Fuel Company between August 1969 and March 1970, and from 
August 1969 to July 1970, his company participated in 
operations against hostile forces in Da Nang.  The 
chronologies reflect that the veteran's unit was "in a 
reduced readiness category due to supplies and equipment not 
on hand as a result of combat losses and losses from the 
Ammunition Supply Point One explosion."  Based on the 
information provided in the chronologies, that particular 
explosion appears to have occurred in April 1969.  A January 
1970 chronology report indicates that "it was necessary to 
completely restore numerous items that were damaged in 
combat, by a typhoon, and in shipment to this area."  In 
addition, some of the reports indicate that the veteran's 
company assisted other units in "burning off vegetation in 
front of defensive positions."

Legal Criteria and Analysis

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. §§ 3.103, 3.159 (2000).  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  See, 
e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  

As shown, the veteran has undergone numerous VA clinical and 
psychological examinations.  The RO has obtained his service 
records and the reports generated on VA examinations.  The 
claims file shows that no medical care provider has indicated 
that pertinent records exist which have not already been 
furnished.  The record indicates that he has been informed of 
the evidence needed to substantiate his claim and the RO has 
complied with VA's notification requirements.  Thus, the 
record indicates, and the Board concludes, that the veteran 
was adequately informed of the evidence necessary to support 
his claim, all relevant records identified were obtained, and 
sufficient medical evidence for a determination of the matter 
on appeal has been furnished.  Therefore, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance is required in order to 
satisfy the duty to assist.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  Where the veteran did not engage in combat with 
the enemy, his uncorroborated testimony is insufficient to 
establish the alleged noncombat stressor.  Credible 
supporting evidence is required.  38 C.F.R. § 3.304(f); 
Dizoglio v Brown, 9 Vet. App. 163 (1996).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

There is ample medical evidence of a diagnosis of PTSD.  VA 
psychological and psychiatric examination reports and 
outpatient treatment records, dating throughout the 1990s, 
reveal that PTSD has been diagnosed, and the diagnosis is 
adequately supported by clinical findings.  Thus, there is 
medical evidence establishing a clear diagnosis of PTSD.

With regard to the alleged in-service stressors, if a veteran 
did not engage in combat with the enemy, his bare allegations 
of service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The service personnel records 
and Command Chronologies obtained from the USASCRUC show that 
the veteran served in the Marine Corps August 1968 to July 
1970, including a tour of duty in Vietnam from August 1969 to 
March 1970, where he performed duties as a Bulk Fuel Man with 
the 7th Separate Bulk Fuel Company.  His medals and 
decorations include the Vietnam Service Medal with one bronze 
service star and the Republic of Vietnam Cross of Gallantry 
with palm and frame.  While the record shows that he was on 
active duty in Vietnam, the service personnel records and 
other relevant department records do not verify he personally 
performed combat duties.  The Board does not find the 
veteran's attorney's argument regarding the veteran's 
decorations establishing combat duty to be persuasive; his 
medals do not definitively establish such duty.  See M21-1, 
Part VI, para 11.38b(1).  However, while the evidence does 
not confirm that the veteran personally engaged in combat, 
the Board finds that there is corroborating evidence of at 
least one of the claimed stressors.  Specifically, a service 
buddy (G. B.) provided some support for the veteran's account 
of a helicopter crash in Da Nang, which resulted in the death 
of all of the crewmembers.  The Board also finds that the 
veteran's contentions regarding some of his stressors to be 
consistent and credible, to include being subjected to rocket 
and mortar fire, and the extreme stress working around highly 
explosive fuel.  Such history has been consistently reported 
in numerous medical reports and in the veteran's statements.  
The veteran has not been shown to be an unreliable or 
inherently incredible historian.  In addition, USMCHC has 
confirmed that the veteran's company assisted other units in 
burning off vegetation in front of defensive positions.  
While the latter does not confirm a particular stressor 
event, it certainly lends credence to the veteran's history 
of experiencing a high degree of stress while on active duty 
in Vietnam.

VA psychiatrists and a psychologist have attributed the 
current PTSD to service stressors and other examiners have 
all implicitly attributed the veteran's PTSD to service 
stressors, including witnessing a helicopter crash and being 
subjected to rocket and mortar fire.  Whether a confirmed 
service event constitutes a sufficient stressor for PTSD is a 
medical question, and examiners have implicitly associated 
the verified service stressors to the PTSD diagnosis.  38 
C.F.R. § 4.125; Cohen, supra.  There is satisfactory medical 
evidence linking diagnosed PTSD to service stressors.

Resolving all reasonable doubt in the veteran's favor (see 
Gilbert, supra), the Board finds that the veteran currently 
has a clear diagnosis of PTSD, there are verified service 
stressors, and there is medical evidence linking the 
diagnosis to service stressors.  38 C.F.R. § 3.304(f); Cohen, 
supra.  All legal requirements for service connection have 
been satisfied.  The Board concludes that PTSD was incurred 
in service, and service connection is warranted.


ORDER

Service connection for PTSD is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

